RETURN TO TREASURY AGREEMENT

THIS AGREEMENT made effective as of May 12, 2009

BETWEEN:

LIONS GATE LIGHTING CORP., a Nevada company having its office at Suite 600 – 999
West Hastings Street, Vancouver, BC

V6C 2W2

(the “Company”)

AND:

ROBERT McISAAC of 571 Craigmohr Drive, West Vancouver,

BC V7S 1X1

(the “Shareholder”)

WHEREAS:

A.           The Shareholder is the registered and beneficial owner of 1,000,000
shares (the “Shares”) of the Company’s common stock; and

B.            The Shareholder has agreed to return 550,000 of the Shares held by
him (the “Surrendered Shares”) to the treasury of the Company for the sole
purpose of the Company retiring the Surrendered Shares.

NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and sum of $1.00 now paid by the Company to the Shareholder and other good and
valuable consideration, the receipt and sufficiency whereof is hereby
acknowledged, the parties hereto hereby agree as follows:

Surrender of Surrendered Shares

1.            The Shareholder hereby surrenders to the Company the Surrendered
Shares and delivers to the Company herewith a share certificate or certificates
representing the Surrendered Shares, duly endorsed for transfer in blank,
signatures guaranteed. The Company hereby acknowledges receipt from the
Shareholder of the certificates for the sole purpose of retiring the Surrendered
Shares pursuant to this Agreement.

Retirement of Surrendered Shares

2.            The Company shall forthwith retire the Surrendered Shares pursuant
to §78.283 of Chapter 78 of the Nevada Revised Statutes.

Representations and Warranties

3.            The Shareholder represents and warrants to the Company that he is
the owner of the Surrendered Shares and that he has good and marketable title to
the Surrendered Shares and that the Surrendered Shares are free and clear of all
liens, security interests or pledges of any kind whatsoever.

 



 


--------------------------------------------------------------------------------

- 2 -

 

 

Release

4.            The Shareholder, together with his heirs, executors,
administrators, and assigns, does hereby remise, release and forever discharge
the Company, its respective directors, officers, shareholders, employees and
agents, and their respective successors and assigns, of and from all claims,
causes of action, suits and demands whatsoever which the Shareholder ever had,
now or may have howsoever arising out of the original grant and the retirement
of the Surrendered Shares.

General

5.            Each of the parties will execute and deliver such further and
other documents and do and perform such further and other acts as any other
party may reasonably require to carry out and give effect to the terms and
intention of this Agreement.

6.

Time is expressly declared to be the essence of this Agreement.

7.            The provisions contained herein constitute the entire agreement
among the Company and the Shareholder respecting the subject matter hereof and
supersede all previous communications, representations and agreements, whether
verbal or written, among the Company and the Shareholder with respect to the
subject matter hereof.

8.            This Agreement will enure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.

9.

This Agreement is not assignable without the prior written consent of the
parties hereto.

10.          This Agreement will be governed by and construed in accordance with
the law of the Province of British Columbia.

11.          This Agreement may be executed in counterparts, each of which when
executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement. Delivery of
executed copies of this Agreement by telecopier will constitute proper delivery,
provided that originally executed counterparts are delivered to the parties
within a reasonable time thereafter.

12.          The Company has obtained legal advice concerning this Agreement and
has requested that the Shareholder obtain independent legal advice with respect
to same before executing it. In executing this Agreement, the Shareholder
represents and warrants to the Company that he has been advised to obtain
independent legal advice, and that prior to the execution of this Agreement he
has obtained independent legal advice or has, in his discretion, knowingly and
willingly elected not to do so.

 



 


--------------------------------------------------------------------------------

- 3 -

 

 

IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
date first above written.

LIONS GATE LIGHTING CORP.

 

 

Per:

/s/ Robert Fraser                                      

 

Authorized Signatory

 

 

WITNESSED BY:

/s/ Greg Burnett
Signature
Greg Burnett
Print Name
4629 Woodburn Place
Address
West Vancouver, BC

Businessman
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Robert McIsaac
ROBERT McISAAC

 

 

 

CW2572976.1

 

 

 